Citation Nr: 0419976	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  03-21 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

What evaluation is warranted from May 8, 2001, for diabetes 
mellitus?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for diabetes 
mellitus and assigned a 20 percent rating effective from 
July 9, 2001.  In a February 2003 rating decision, the RO 
changed the effective date for the 20 percent rating for 
diabetes mellitus to May 8, 2001.  In January 2004, the 
veteran testified at a hearing before the undersigned.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating the 
Fenderson doctrine applies.

In addition to the issue cited on the cover page of this 
remand the veteran, at the January 2004 hearing, raised the 
issue of entitlement to a total rating based on individual 
unemployability.  As this issue has not been developed for 
appellate review, and as it is not intertwined with the issue 
on appeal, it is referred to the RO for appropriate action.

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part. 



REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
requires that VA provide a medical examination or, obtain a 
medical opinion, when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Moreover, governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  Caffrey v. Brown, 6 Vet. App. 377 (1994); 
38 C.F.R. § 3.326 (2003).  

In this regard, the veteran testified at his 2004 personal 
hearing that his diabetes mellitus had become worse since his 
August 2002 VA examinations.  Specifically, he testified 
that, not only does he take insulin two times a day, he is on 
an 1800 calorie a day diet, his diabetes mellitus has, on 
occasion, been uncontrollable, and it has led to problems 
ambulation because of lower extremity pain.  He also 
testified that he had been unable to work since October 2002 
because of, among other things, diabetes mellitus.  
Therefore, a remand for a contemporaneous VA examination is 
required.  Id.

The VCAA requires VA to obtain and associate with the record 
all adequately identified records.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002).  In this regard the veteran, at the 
January 2004 hearing, notified VA for the first time that he 
applied for Social Security Administration disability 
benefits in December 2003 because of, among other things, 
service connected diabetes mellitus.  The veteran also 
testified that he filed both private and VA treatment records 
in support of his Social Security Administration claim.  In 
addition, the veteran testified that he was receiving on 
going treatment for diabetes at the Phoenix VA medical 
center, to include a 10-week study in 2003, and that he was 
recently hospitalized.  Moreover, a review of the record on 
appeal shows that the veteran reported receiving treatment 
for diabetes mellitus at the Denver, Colorado VA medical 
center.  Therefore, on remand, the RO should also obtain and 
associate with the claims file all of the veteran's records 
from the Social Security Administration as well as the 
Phoenix and Denver VA medical centers.  Id.

Lastly, the VCAA requires VA to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Therefore, on 
remand, VA is to: (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) notify inform him of the information and 
evidence that VA will seek to provide; (3) notify him of the 
information and evidence the claimant is expected to provide; 
and (4) tell the claimant to provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5100, 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2003); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to a higher evaluation for 
his diabetes mellitus.  The letter must: 
(1) notify the claimant of the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) notify him of the information 
and evidence that VA will seek to 
provide; (3) notify him of the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide all pertinent evidence in his 
possession that has yet to be submitted 
to VA.  The veteran should be notified 
that he has one-year to submit pertinent 
evidence needed to substantiate his 
claim.  The date of mailing the veteran 
notice of the VCAA begins the one-year 
period.  

2.  The RO should obtain from the Social 
Security Administration the medical 
records pertinent to the appellant's 
claim for disability benefits.  If any 
requested records are not available, or 
if the search for any such records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO should contact the veteran and 
ask him to identify the name, address, 
and approximate (beginning and ending) 
dates of all VA and non-VA health care 
providers who have treated him for 
diabetes mellitus since May 2001.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the claims 
file, including all outstanding records 
of his on file with the Phoenix and 
Denver VA medical centers.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA diabetes mellitus 
examination.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  All 
indicated tests and studies as deemed 
appropriate by the examiner should be 
accomplished and all clinical findings 
should be reported in detail.  Based on a 
review of the claims folder and the 
examination, the examiner, in accordance 
with the latest AMIE worksheet for 
diabetes mellitus, should provide a 
detailed statement of the veteran's 
medical history including his current 
treatment regiment for diabetes mellitus, 
a list of his current complaints, and the 
nature and extent of the adverse 
symptomatology attributable to his 
service connected diabetes mellitus.

Note:  In providing the above opinions, 
the examiner should comment on the degree 
to which the veteran's service connected 
diabetes mellitus requires him to 
regulate his activities, if any.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal taking 
into account whether "staged" ratings 
are appropriate.  Fenderson.  If any 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


